PD-1067-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 9/17/2015 3:24:37 PM
September 17, 2015                                                    Accepted 9/17/2015 3:55:07 PM
                                                                                      ABEL ACOSTA
                                NO. PD-1067-15                                                CLERK

                             IN THE
               COURT OF CRIMINAL APPEALS OF TEXAS


               EX PARTE JAMES RICHARD “RICK” PERRY,
                             Appellant


              STATE’S MOTION TO STAY TRIAL COURT
                         PROCEEDINGS


  To the Honorable Court of Criminal Appeals:


        The State of Texas files this Motion to Stay Trial Court Proceedings

  Pending Appeal. In support of this motion, the State shows the following:


        The Grand Jury indicted Defendant on two counts:


         (1) Abuse of Official Capacity Statute, or TEX. PENAL CODE §
             39.02(a)(2), which makes it an offense for a “public servant,”
             “with intent to harm . . . another,” to intentionally or knowingly
             “misuse government property . . . that has come into the pubic
             servant’s custody or possession by virtue of the public servant’s
             office or employment;
         (2) Coercion of Public Servant, or TEX. PENAL CODE § 36.03(a)(1)
             which makes it an offense for a person, “by means of coercion,”
             to “influence” or attempt to “influence” a “public servant” to a
             specific end.
      To date, the prosecution has proceeded under one indictment with one

cause number and for resolution by one trial. Although the Third Court of

Appeals rejected Appellant’s legal arguments to dismiss Count I, he is

seeking a petition for discretionary review with the Court of Criminal

Appeals. And because the Third Court of Appeals invalidated a public law

that protects all citizens from public corruption, the State Prosecutor’s Office

is seeking discretionary review regarding the statute at issue in Count Two.

      It is unknown whether this Court will grant review on either or both

grounds. The State’s interests in seeking this stay are threefold: 1) to defend

a statute passed by the Texas Legislature specifically to protect the public

from abuse of power by public officials; 2) to avoid duplicitous legal

proceedings; and 3) to resolve this case by one public trial. The State asks

for this Court to issue an Order staying the proceedings in trial court so all

matters can be resolved in this Court before proceeding with piecemeal

litigation. This Court has the authority to grant a stay of proceedings in the

trial court. See, e.g., In re Schulman, 2007 Tex. Crim. App. Unpub. LEXIS

1271, *1 (Tex. Crim. App. June 8, 2007) (granting motion to stay); In re

Allen, 2014 Tex. Crim. App. Unpub. LEXIS 972, *1 (Tex. Crim. App. Oct.

30, 2014) (“We have before us . . . a motion for a temporary stay in the

proceedings below. The motion for a temporary stay is granted and these
cases are ordered filed and set.”); State ex rel. Hill v. Pirtle, 887 S.W.2d 921,

925 (Tex. Crim. App. 1994) (“On January 29, 1993, relator asked this Court

for a stay of all proceedings in the criminal prosecutions and a writ of

mandamus ordering respondent to vacate his order granting the motions to

prohibit. See TEX.R.APP.PROC. 211. On February 5, 1993, this Court

stayed the proceedings in the trial court and ordered this case filed and set

for submission.”); Ex parte Reposa, 2008 Tex. Crim. App. Unpub. LEXIS

496, *1 (Tex. Crim. App. July 2, 2008) (“The stay of proceedings previously

entered in this case is continued.”); In re Bowen, 2011 Tex. Crim. App.

Unpub. LEXIS 448, *2 (Tex. Crim. App. May 27, 2011) (“The Respondent,

the Judge of the 368th District Court of Williamson County, is directed to

stay the proceedings”); In re Solis-Gonzalez, 2015 Tex. Crim. App. Unpub.

LEXIS 118, *2 (Tex. Crim. App. Feb. 9, 2015) (“the trial proceedings below

are stayed pending further order of this Court”).


                                        Respectfully Submitted:

                                        MICHAEL MCCRUM
                                        State Bar No. 13493200
                                        District Attorney Pro Tem
                                        Travis County, Texas
                                        700 N. St. Mary’s St., Suite 1900
                                        San Antonio, TX 78205
                                        Telephone: (210) 225-2285
                                        Facsimile: (210) 225-7045
                                        michael@mccrumlegal.com
By:   /s/ David M. Gonzalez
      DAVID M. GONZALEZ
      State Bar No. 24012711
      Assistant District Attorney Pro Tem
      Travis County, Texas
      206 East 9th Street, Suite 1511
      Austin, Texas 78701
      Telephone: (512) 381-9955
      Facsimile: (512) 485-3121
      david@sg-llp.com

      ATTORNEYS FOR
      THE STATE OF TEXAS
                      CERTIFICATE OF SERVICE

       This is to certify that on September 17, 2015 a true and correct copy of
this the State’s Motion to Stay Trial Proceedings has been emailed to:

Lisa McMinn
Office of the State Prosecuting Attorney
P.O.Box 13046
Austin, TX 78711
Lisa.mcminn@spa.texas.gov

David L. Botsford
Botsford & Roark
1307 West Ave.
Austin, TX 78701
(512) 479-8040 Facsimile
dbotsford@aol.com

Thomas R. Phillips
Baker Botts, L.L.P.
98 San Jacinto Blvd., Ste. 1500
Austin, TX 78701
(512) 322-8363 Facsimile
Tom.phillips@bakerbotts.com

Anthony G. Buzbee
The Buzbee Law Firm
600 Travis St., Ste. 7300
Houston, TX 77002
(713) 223-5909 Facsimile
tbuzbee@txattorneys.com




                                              /s/ David M. Gonzalez
                                             David Gonzalez